Judgment reversed on the law and the facts, and new trial granted, costs to appellant to abide the event, upon the ground there is no proof in the case of what the essential terms of a “ net lease ” are, and that such terms are usual and customary, without which there could be no meeting of the minds of the parties. The testimony given by several of the witnesses in respect of such leases did not show the essential terms of a lease. Kelly, P. J., Manning, Young, Kapper and Lazansky, JJ., concur.